Name: Commission Regulation (EC) No 1540/2004 of 27 August 2004 derogating from Council Regulation (EC) No 1782/2003 as regards the start of the period for certain payments
 Type: Regulation
 Subject Matter: agricultural activity;  cooperation policy;  processed agricultural produce;  economic policy;  agricultural structures and production
 Date Published: nan

 28.8.2004 EN Official Journal of the European Union L 279/11 COMMISSION REGULATION (EC) No 1540/2004 of 27 August 2004 derogating from Council Regulation (EC) No 1782/2003 as regards the start of the period for certain payments THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and in particular Article 145(q) thereof, Whereas: (1) According to Articles 95 and 96 of Regulation (EC) No 1782/2003, milk producers qualify for a dairy premium and additional payments from 2004. Under Article 28(2) of the same Regulation, those premiums and payments are to be disbursed once a year within the period from 1 December to 30 June of the following calendar year. (2) The milk market has recently experienced a substantial fall in milk prices, causing the situation of producers to become destabilised and their financial position to be placed at risk of deterioration. Several Member States have asked the Commission to take urgent measures to combat these difficulties. Bringing forward the disbursement period for the above-mentioned premiums and payments constitutes an appropriate step in this direction. However, for budgetary reasons, it cannot begin before 16 October 2004. (3) In these circumstances, for 2004, it would be advisable to derogate from the disbursement period referred to in Article 28(2) of Regulation (EC) No 1782/2003. (4) In order to allow milk producers to manage their financial position more effectively, particularly by taking account of the payments which will be made from the date indicated, provision should be made for this Regulation to enter into effect immediately. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 For 2004, by way of derogation from Article 28(2) of Regulation (EC) No 1782/2003, the start of the disbursement period for the dairy premium and additional payments provided for in Title IV, Chapter 7 of Regulation (EC) No 1782/2003 shall be set at 16 October. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 August 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 864/2004 (OJ L 161, 30.4.2004, p. 48).